Matter of Harris v Burke (2016 NY Slip Op 07861)





Matter of Harris v Burke


2016 NY Slip Op 07861


Decided on November 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2016

Mazzarelli, J.P., Sweeny, Andrias, Webber, Gesmer, JJ.


2267 4541/11 -3055] 4786/11

[*1]In re Derrick Harris, Petitioner,
vHon. James Burke, etc., et al., Respondents.


Law Office of Stephen N. Preziosi, P.C., New York (Stephen N. Preziosi counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York (Michael A. Berg of counsel), for Hon. James Burke, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Carolina Holderness of counsel), for District Attorney, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 22, 2016
CLERK